Title: From Thomas Jefferson to Henry Dearborn, 1 November 1804
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  
                     Dear Sir
                  
                  Nov. 1. 04.
               
               I have been able to give the inclosed so little time that the suggestions of alteration which I make are merely for your consideration. in order to keep the subject clear I would propose to transpose the paragraphs so as to touch 1st. on their Civil powers generally. 2d. intrusions on land. 3. the military. 4. the militia. for this purpose I suggest something like the following.
               Section 1. to retain it’s place & form.
               then instead of sections 2d. & 7th. which relate to civil powers, substitute ‘By this you will percieve that the laws heretofore in force in that country are continued until altered by the new legislature. these it is believed gave considerable civil as well as military powers to the Commandants of districts which powers will of course devolve on you until altered by the legislature. wherever a case arises to which the civil authority is competent, let your interference be in your civil character, using the aids & forms of the civil authority, and never those of the military but in cases not otherwise to be effected: and wherever it is used, let it be marked in it’s proceedings by the utmost tenderness to the civil rights of individuals, & never aggravating by insult, harshness, or passion, the acts of force which the case requires to be used. in these matters the present act of Congress, the existing laws of Louisiana, & the ordinances of the Governor & judges will be your guide & warrant.
               here insert §. 3. to wit, ‘An important part of your duty will relate &c. to the words ‘has not been acquired.’ then strike out §. 6. and instead of it say ‘the settlements which are lawful are so exactly defined by the 14th. section of the inclosed act of Congress that no other direction is necessary from me than to exert your utmost vigilance in detecting unauthorised settlements the moment they are made or discovered, dealing with the persons as the law requires, & destroying any fixed improvements they may have made on the land. besides the necessity of constant enquiries as to this object, and having correspondents in all parts charged to give you necessary information, you may perhaps find it expedient at times to order patroles into those parts where intrusions are most to be suspected.
               
               here insert §. 4. ‘your own good judgment &c to ‘troops as the militia.’
               then add a paragraph as to the organisation & discipline of the militia, recommending great attention to it (which I think is wanting in the draught, and close it with §. 5. ‘I cannot at present &c to ‘enable you to procure.’ I repeat that this hasty view has been made under constant interruption, and therefore is entirely submitted to your revisal. accept affectionate salutations.
               
                  
                     Th: Jefferson
                  
               
            